212 F.2d 440
Isaac WISE, Appellant,v.UNITED STATES of America, Appellee.
No. 14963.
United States Court of Appeals,Fifth Circuit.
May 20, 1954Rehearing Denied June 10, 1954.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Chief Judge.
Isaac Wise, Leavenworth, Kan., for appellant.
Richard C. Baldwin, Asst. U.S. Atty., New Orleans, La., George R. Blue, U.S. Atty., New Orleans, for appellee.
Before HOLMES and STRUM, Circuit Judges, and THOMAS, District Judge.
PER CURIAM.


1
The Court having inspected and considered the record and briefs herein, and no reversible error being found, it is ordered and adjudged that the judgment appealed from be, and the same is hereby


2
Affirmed.